Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1).
Regarding claim 1, Gordon discloses a system for removing hydrates from a subsea component (200, see fig. 1, refer to abstract and col. 7 lines 19-27), comprising: an injection fluid conduit (24), return fluid conduit (26), and a bottom hole assembly (40 or 100) disposed at a distal end of the fluid conduits (24, 26), the BHA including a subsea connector (82 or 112).  

Andersen et al. disclose a cost-effective system and method for removing hydrates from pipeline (refer to paragraph 0004) comprising a production facility (12) on a surface of the sea (see fig. 1), a concentric coiled tubing having an outer coiled tubing (18b) and an inner coiled 5tubing (18a) concentric with the outer coiled tubing (18b) and extending at least partially through the outer coiled tubing (see fig. 1 and 5 and refer to paragraph 0029), a supply of compressible, relatively-low density fluid is introduced into the concentric coil tubing, causing removal of the hydrates (refer to paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing downline system having an outer coiled tubing and an inner coiled 5tubing concentric with the outer coiled tubing and extending at least partially through the outer coiled tubing, as taught by Andersen et al., for the purpose of experimentation to determine which system if most efficient at removing the gas hydrates and a cost-effective. 
10regarRegarding claim 2, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further disclose first flow path through injection fluid conduit (24) and second flow path through return fluid conduit (26).

Andersen et al. further disclose wherein the concentric coiled tubing downline further comprises: a first flow path (A, fig. 5) within an annulus between the outer coiled tubing and the inner coiled tubing (see fig. 5); and a second flow path (C) within the inner coiled tubing (see fig. 5); wherein both the first and second flow paths are in fluid communication with a bore of 15the BHA (14; see fig. 1 and refer to paragraph 0009).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing downline system having first and second flow path, as taught by Andersen et al., for the purpose of experimentation to determine which system if most efficient at removing the gas hydrates and a cost-effective. 
Regarding claim 3, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 2 above; Andersen et al. further disclose wherein the first flow path and the second flow path provide fluid flow in opposite directions along the concentric coiled tubing downline (see fig. 5).  
20 Regarding claim 4, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 2 above; Andersen et al. further disclose wherein a distal end of the outer coiled tubing (18b) terminating proximate the BHA is 
Regarding claim 10, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further disclose a surface level pressurization source (30) fluidly coupled to one of the injection fluid conduit (24) or return fluid conduit (26, see fig. 1); and a surface level return tank (36) fluidly coupled to the other of the injection fluid conduit (24) or return fluid conduit (26, see fig. 1, refer to col. 5 lines 10-19 and col. 8 lines 7-11)
Regarding claim 11, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further disclose wherein the BHA further comprises a flexible jumper (80 or 110), wherein 15the subsea connector (82 or 112) is disposed on a distal end of the flexible jumper (80 or 110, see fig. 1).  
Regarding claim 12, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further disclose the subsea component (200, see fig. 1, refer to abstract and col. 7 lines 19-27), wherein the subsea connector (112) is directly attached to the subsea component (200, see fig. 1).  
20 Regarding claim 13, Gordon discloses a method for removing hydrates from a subsea component (200, see fig. 1, refer to abstract and col. 7 lines 19-27), comprising: connecting an injection and return fluid conduit (24, 26) to the subsea component (200) via a subsea connector (82 or 112) in a bottom hole assembly (40 or 100) at a distal end of the injection and return fluid conduit (24, 26);  25directing a pressurized fluid flow from a surface to the subsea component (see fig. 1 and refer to col. 4 lines 45-49, col. 8 lines 7-11 ) via the injection fluid conduit (24); and allowing effluent to flow from the 
However, Gordon is silent to connecting a concentric coiled tubing downline to the subsea component, the concentric coiled tubing downline having an outer coiled tubing and an inner coiled tubing concentric with and extending at least partially through the outer coiled tubing. 
Andersen et al., as previously discussed, disclose a cost-effective system and method for removing hydrates from pipeline (refer to paragraph 0004) comprising a production facility (12) on a surface of the sea (see fig. 1)  and a subsea tree (14), a concentric coiled tubing having an outer coiled tubing (18b) and an inner coiled 5tubing (18a) concentric with the outer coiled tubing (18b) and extending at least partially through the outer coiled tubing, wherein the concentric coiled tubing is connected to the subsea tree (see fig. 1 and 5 and refer to paragraph 0029), a supply of compressible, relatively-low density fluid is introduced into the concentric coil tubing, causing removal of the hydrates (refer to paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing downline system having an outer coiled tubing and an inner coiled 5tubing concentric with the outer coiled tubing and extending at least partially through the outer coiled tubing, wherein the concentric coiled tubing is connected to the subsea component, as taught by Andersen et al., for the purpose of experimentation to 
10regarRegarding claim 14, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 13 above; Gordon further disclose first flow path through injection fluid conduit (24) and second flow path through return fluid conduit (26).
However, Gordon fail to teach 30wherein the pressurized fluid flow is directed through a first flow path within an annulus between the outer coiled tubing and the inner coiled tubing, and wherein the effluent is allowed to flow through a second flow path within the inner coiled tubing.  
Andersen et al. further disclose wherein the concentric coiled tubing downline further comprises: a first flow path (A, fig. 5) within an annulus between the outer coiled tubing and the inner coiled tubing (see fig. 5); wherein the effluent is allowed to flow through a second flow path (C) within the inner coiled tubing (see fig. 1, 5, and refer to paragraph 0009).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing downline system having first and second flow path, as taught by Andersen et al., for the purpose of experimentation to determine which system if most efficient at removing the gas hydrates and a cost-effective. 
Regarding claim 17, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 13 above; Andersen et al. further disclose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have the effluent allowed to flow through a first flow path within an annulus between the outer coiled tubing and the inner coiled tubing, and wherein the 10pressurized fluid flow is directed through a second flow path within the inner coiled tubing, as taught by Andersen et al., for the purpose of determining the surface area necessary to remove the hydrates with less friction.   
Regarding claim 19, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 13 above; Andersen et al. further disclose circulating the pressurized fluid flow through the concentric coiled tubing downline to draw the effluent out of the subsea component while maintaining a distal end of the outer coiled tubing open to a distal end of the inner coiled tubing terminating proximate the BHA (see fig. 1 and 5).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1) as applied to claim 2 above, and further in view of Kulstad et al. (U.S. 2014/0155965A1). 
Regarding claim 6, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Gordon 
Kulstad et al. disclose a heat transfer device (200) comprising a first and second flow path (see fig. 2) comprising a wye fitting (212, refer to paragraphs 0150 and 0151) at a surface location separating the first and second flow paths (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gordon and Andersen et al. to include a wye fitting at a surface location of the concentric coiled tubing downline, as taught by Kulstad et al., for the predictable result of separating the first and second flow paths as the fluid flows to surface.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1) as applied to claim 1 above, and further in view of Hay (U.S. 6279660B1). 
Regarding claims 9 and 16, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Gordon and Andersen et al. fail to teach 5a screen or mesh covering an opening of the inner coiled tubing at a distal end of the inner coiled tubing, 5straining a flow of the effluent entering the inner coiled tubing via the screen or mesh.  
Hay disclose a well assembly comprising a pipe (112) and a screen (153) at an opening (151) configured to prevent sand or large debris from entering the pipe (112, see fig. 2 and refer to col. 3 lines 57-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gordon and . 
Claims 5, 7-8, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1) as applied to claim 1 above, and further in view of Xu et al. (U.S. 2010/0186949A1).
Regarding claims 5, 7-8, 15, 18, and 20, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Andersen et al. further disclose maintaining a distal end of the outer coiled tubing open to a distal end of the inner coiled tubing terminating proximate the BHA (see fig. 5).
However, the combination of Gordon and Andersen et al. fail to teach at least one backpressure valve disposed proximate a distal end of the inner coiled tubing and outer coiled tubing permitting fluid flow in one direction through the first and second flow path, wherein preventing the effluent from flowing through the first flow path and second flow path via at least one backpressure valve disposed proximate a distal end of the inner and outer coiled tubing, wherein 25a first shut-in valve located at a surface position of the first flow path; and a second shut-in valve located at a surface position of the second flow path, wherein manipulating shut-in valves located at surface positions of a first flow path and a second 25flow path through the concentric coiled tubing downline to direct the pressurized fluid flow and allow the effluent to flow through the concentric coiled tubing downline.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Gordon, Andersen et al., and Xu et al. to include at least one backpressure valve disposed proximate a distal end of the inner coiled tubing and outer coiled tubing permitting fluid flow in one direction through the first and second flow path, wherein preventing the effluent from flowing through the first flow path and second flow path via at least one backpressure valve disposed proximate a distal end of the inner and outer coiled tubing, wherein 25a first shut-in valve located at a surface position of the first flow path; and a second shut-in valve located at a surface position of the second flow path, wherein manipulating shut-in valves located at surface positions of a first flow path and a second 25flow path through the concentric coiled tubing downline to direct the pressurized fluid flow and allow the effluent to flow through the concentric coiled tubing downline, for the purpose of enhancing loading of the hydrate treatment fluid while also preventing its premature release. 
Response to Arguments
Applicant's arguments filed on 06/01/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, applicant argues that the modification of Gordon with Andersen would change the principal operation of Gordon. Gordon disclose a pressure modulator 40 having an inlet 42, outlet 44, reduced diameter section 46 between the inlet and outlet. When fluid flows through the pressure modulator in the reduced diameter section, the fluid is at a higher flow rate but lower fluid pressure. This implies that the hydrate removal system of Gordon operates by creating a vacuum pressure via the pressure modulator. Modifying Gordon with Andersen will prevent the use of the pressure modulator since the two part flow loop 22 is essential to enabling the operation of the pressure modulator. 
Examiner respectfully disagree. It would have been obvious to one of ordinary skill in the art to connect the concentric coiled tubing of Andersen to the pressure modulator of Gordon by connecting the flow through the outer coiled tubing to the inlet 42 of the pressure modulator and the inner coiled tubing to the outlet 44 of the pressure modulator while still having the reduced diameter section 46 between the inlet and outlet. This will be a simple design modification without changing the principal operation of Gordon. 
Applicant argues that the modification of Gordon with Andersen does not have a reasonable expectation of success. This is because the coiled tubing of Andersen are used to remove hydrates from pipe 10. The operation for removing hydrates from pipe 10 by concentric coiled tubing is completely different from the process in Gordon. 
Examiner respectfully disagree. Gordon discloses the process of hydrate removal as disclosed in claim one. The only difference between the claimed invention and Gordon is that Gordon uses an injection conduit (24) and a return conduit (26) instead of a concentric coiled tubing. Andersen has been used to teach that it is known to use concentric coiled tubing in removing gas hydrates. It would have been obvious to one of ordinary skill in the art to use a concentric coiled tubing in Gordon instead of an injection conduit (24) and a return conduit (26) for the purpose of experimentation with reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                       
/Y.A/
08/17/2021